Citation Nr: 1541620	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-49 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating excess of 10 percent for left knee chondromalacia patella prior to July 23, 2010.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis prior to July 23, 2010.

3.  Entitlement to a rating in excess of 60 percent for the period from September 1, 2011, through April 2, 2014, and in excess of 30 percent as of June 1, 2015, for left total knee replacement (exclusive of the time periods when a temporary total evaluation has been assigned).

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella. 

5.  Entitlement to a rating in excess of 20 percent prior to April 4, 2011, and in excess of 40 percent thereafter for chronic lumbar strain with degenerative arthritis (exclusive of the time period when a temporary total evaluation has been assigned).

6.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected urinary incontinence and/or as due to exposure to contaminated water at Camp Lejeune.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, after receipt of a claim for increase for these disabilities, continued a 10 percent rating for left knee chondromalacia patella, a 10 percent rating for arthritis of the left knee, a 10 percent rating for right knee chondromalacia patella, and a 10 percent rating for chronic lumbar strain with degenerative arthritis.  Jurisdiction over the record was ultimately transferred to the RO in Winston-Salem, North Carolina.  The issue of entitlement to service connection for a kidney disorder comes before the Board on appeal from a May 2013 rating decision issued by the RO in Winston-Salem, North Carolina.

During the pendency of the appeal, the Veteran under a total left knee replacement on July 23, 2010, and low back surgery on January 8, 2010.  In a January 2010 Decision Review Officer decision, the rating for her left knee disability was increased to 100 percent rating from July 23, 2010, through August 2011.  A single, 30 percent rating was assigned from September 1, 2011.  The rating for her low back disability was increased to 20 percent during the period of the claim prior to January 8, 2010, 100 percent disabling from January 8, 2010, through February 2010, and 20 percent disabling from March 1, 2010.  In a May 2012 Decision Review Officer decision, the rating for the low back disability was increased to 40 percent, effective April 4, 2011.

The Board remanded the claims for increased ratings for the service-connected bilateral knee and low back disabilities for additional development in May 2013 and September 2014.  Additionally, in the latter remand, as the Veteran in an April 2014 statement raised the issue of entitlement to a total disability rating based on unemployability (TDIU) due to the disabilities at issue in this appeal, the Board assumed jurisdiction over this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following the most recent remand, a November 2014 rating decision granted a temporary 100 percent rating under 38 C.F.R. § 4.30 for the service-connected left knee disability from April 3, 2014, to May 31, 3015.  A  January 2015 Decision Review Officer decision increased the rating for the service-connected left knee disability to 60 percent effective September 1, 2011, and assigned a 30 percent rating, following the expiration of the temporary 100 percent rating under 38 C.F.R. § 4.30, effective June 1, 2015.  

As none of the grants of increased compensation subsequent to the July 2008 rating decision on appeal represented a total grant of benefits sought on appeal with respect to the claims for increased ratings for the service-connected left knee and low back disabilities, these matters remain before the Board in the manner set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the November 2010 Decision Review Officer decision and a May 2011 rating decision assigned separate ratings for urinary incontinence, radiculopathy of the lower extremities, and instability of the right knee.  As previously noted by the Board in May 2013 and September 2014, these separately rated disabilities have not been addressed in a statement of the case or supplemental statement of the case, and it does not appear that the Veteran is seeking appellate review with respect to these ratings.  Therefore, the Board has concluded that those ratings are not currently at issue in this appeal.  Similarly, as the January 2015 Decision Review Officer decision awarded a TDIU, effective June 1, 2015, such issue is no longer in appellate status as such is a full grant of the benefit sought on appeal with regard to such issue.  In this regard, the Board notes that, as such decision was issued in January 2015, the Veteran is still within the one year appeal period and, therefore, if she wishes to enter a notice of disagreement as to the assigned effective date, she should inform the agency of original jurisdiction (AOJ). 

In September 2012, the Veteran withdrew her request for a Board hearing.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the Veteran's claims for increased ratings for her left knee, right knee, and low back disabilities, in the September 2014 remand, the Board determined that, due to conflicting findings regarding the evaluation of pain on motion, a question as to whether the examiner fully reviewed the Veteran's medical history, and other perceived deficiencies in the June 2013 VA examinations, a remand was necessary in order to afford the Veteran another VA examination to determine the degree of severity of the disabilities at issue.  However, such examination was never conducted.  Therefore, another remand is necessary in order to afford the Veteran the necessary examinations.  Id.

With respect to the claim of entitlement to service connection for a kidney disorder, in a May 2015 statement, the Veteran, for the first time, raised the issue of entitlement to service connection on the basis of exposure to contaminated water at U.S. Marine Corps Base Camp Lejeune.  Official service department records reflect that the Veteran's service included duty at Camp Lejeune.   

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 (a period of time that coincided with the Veteran's documented service at Camp Lejeune) were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011). 

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant, such as the Veteran in the instant case, who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.

These studies involved the National Academy of Sciences  National Research Council  (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR).  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune contaminants, based on human and experimental animal studies.  Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  Training Letter 11-03 stated that when not specified in the records, efforts should be made to obtain the length of time served at Camp Lejeune, preferably the dates of arrival and departure and, when feasible, it is also desirable to obtain the Veteran's work duty location and information regarding whether the Veteran resided on base or off base.  There is some indication from the ATSDR that certain base locations may have been associated with higher levels of water contamination.  However, that has not yet been established with certainty. 

The Board notes that VA has promulgated guidelines for handling claims based on exposure to contaminated drinking water at Camp Lejeune and directed that all claims are to be handled at the Louisville Regional Office.  See VBA Fast Letter 11-03.  As the claim for service connection for a kidney disorder has not been considered in light of these guidelines, additional development with consideration of such is necessary. 

In this regard, the Board is cognizant that a February 2013 VA examination addressing such matter indicated that the Veteran did not have a current diagnosis of a kidney disorder.  However, such a finding has not been reconciled with VA treatment records dated in January 2013 and October 2013 that reflect an assessment of stage III kidney impairment, which appears to be based on February 2011 and October 2011 laboratory finding that the Veteran's estimated glomerular filtration rate (eGFR) was 57.8, which fell into stage III kidney disease reflective of moderate decreasing GFR.  Furthermore, June 2013 and July 2014 laboratory testing revealed  that the Veteran's eGFR was 64.8 and 64.5 mL/min, respectively, which fell into stage II kidney disease reflective of kidney damage with mild decreasing GFR.  

Therefore, the Board finds that the Veteran should be afforded another VA examination addressing the claim for service connection for a kidney disorder that reconciles whether the Veteran does, in fact, have a kidney disorder and, if so, whether is etiologically related to service, to include exospore therein to contaminated water exposure at Camp Lejeune, and/or secondary to service-connected urinary incontinence.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to determine the severity of his service-connected bilateral knee and low back disabilities.  Prior to the examination, the electronic files and a copy of this Remand must be made available to the examiner.  All indicated tests and studies, to include range of motion testing, are to be performed.  The examiner should identify the current nature and severity of all manifestations of the Veteran's service-connected bilateral knee and low back disabilities. 

The examiner should address the nature and severity of all manifestations of the Veteran's bilateral knee and low back disabilities.  The examination should include range of motion studies and the examiner should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. 

As relevant to the Veteran's bilateral knee disabilities, categorize any instability and/or subluxation found to be present as slight, moderate, or severe.

As relevant to the Veteran's low back disability, the examiner should also indicate whether such results in intervertebral disc syndrome and, if so, whether such results in incapacitating episodes and the frequency of such.  He or she should also indicate whether the low back disability results in neurological impairment and, if so, the nature and severity of such impairment.

All findings and opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Follow all current procedures for the development of the claims for service connection for a kidney disorder as due to exposure to contaminated water exposure at Camp Lejeune, to include pursuant to VA Fast Letter 11-03, revised January 28, 2013.
 
3.  Following the completion to the extent possible of the development requested immediately above, afford the Veteran a VA examination to address the claim for service connection for a kidney disorder.  The electronic files and a copy of this Remand must be made available to the examiner, and the examiner should be notified of the following: 

a) The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases. These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp Lejeune during that period. 

b) Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered.

Based on the above, the examiner should state whether the Veteran has a current kidney disorder.  In rendering such opinion, the examiner should reconcile his or her findings with the remainder of the evidence of record, to include the aforementioned VA laboratory testing results that indicate Stage II and III kidney disease.

If a current kidney disorder is diagnosed, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a current kidney disability that is etiologically related to service, to include the presumed exposure to contaminated water therein as set forth above. 

The examiner should also offer an opinion as to whether it is at least as likely as not that any current kidney disorder is etiologically caused OR aggravated by the service-connected urinary incontinence. 

The clinician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




